DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-8: None of the prior art of record, alone or in combination, teaches or discloses a multi-mode thermal imaging device,
 	wherein in a first mode among the multiple modes, the microscope scans a first sample with an optical signal from a light source, the spectroscope detects signals reflected from the first sample by separating them for each wavelength, and the controller derives a reflectance change spectrum according to the wavelength on the basis of the signals detected separately for each wavelength, selects a wavelength on the basis of the derived reflectance change spectrum, and obtains a thermal image of the first sample by detecting, through a filter, an optical signal limited to the selected wavelength from among the signals reflected from the first sample,
 	in combination with the rest of the limitations of independent claim 1.
Claim 9: None of the prior art of record, alone or in combination, teaches or discloses an operation method of a multi-mode thermal imaging device, the operation method comprising:
 	in a first mode among multiple modes, scanning a first sample with an optical signal;
 	detecting signals reflected from the first sample by separating them for each wavelength, and deriving a reflectance change spectrum according to the wavelength on the basis of the signals detected separately for each wavelength;
 	selecting a wavelength on the basis of the derived reflectance change spectrum; and

 	in combination with the rest of the limitations of independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Prater et al. (US 2019/0120753) disclose a thermal imaging device (Fig. 2), comprising:
a microscope (comprising 200/208/120);
a spectroscope (140);
a controller (144); and
an infrared thermal imager, wherein the microscope (200/208/120) scans a first sample (125) with an optical signal from a light source (146) [0076-77], the spectroscope (140) detects signals transmitted through the first sample (125) by separating them for each wavelength, and the controller (144) obtains a thermal image of the first sample (“recording the photo-thermal response” [0079]).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896